          Case 3:19-cv-01693-ADC Document 22 Filed 09/10/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,
         Plaintiff,
                                                               CIVIL NO. 19-1693 (ADC)
                 v.
a. $1,000,000.00 contained in Charles Schwab & Co.,
   Inc. account #9991-8933, in the name of Donald
   Keith ELLISON, seized on April 26, 2019;
b. $3,425,512.93 contained in Charles Schwab & Co.,
   Inc. account #9991-8933, in the name of Donald
   Keith ELLISON, seized on June 18, 2019;
c. One (1) Myco Boat Trailer Vin
   #1M9BA4031JB817150;
d. One (1) Caterpillar Model D5K2LGP Tractor,
   Serial Number KYY01200;
e. One (1) Caterpillar Model 320EL Hydraulic
   Excavator, Serial Number WBK02864;
f. $71,551.40 contained in checking account number
   855356700 at JP Morgan Chase, account is in the
   name of Donald Keith Ellison;
g. $276,583.84 contained in savings account number
   3653269077 at JP Morgan Chase, account is in the
   name of Donald Keith Ellison;
h. $100,306.70 contained in savings account number
   317222591 at JP Morgan Chase, account is in the
   name of Keith Ellison and Jakyln F. Garrett;
i.    One (1) 2018 Invincible 40-foot catamaran Hull
      #IVBC0035B818;
j.    One (1) 2018 Ford F-150 “XL” crew cab pickup
      truck, VIN #1FTEW1E50JFB84787;
          Defendants.

     MOTION TO DEEM AS UNOPPOSED CLAIMANTS DONALD KEITH ELLISON
      AND 259 SEAHORSE LLC’S MOTION FOR RELIEF FROM STAY AND TO
      DISMISS THE GOVERNMENT’S COMPLAINT FOR CIVIL FORFEITURE


Sonia I. Torres-Pabón (USDC-PR No. 209310)             William Leone (pro hac vice)
MELENDEZ TORRES LAW                                    Seth M. Kruglak (pro hac vice)
MCS Plaza, Suite 1200                                  NORTON ROSE FULBRIGHT US LLP
255 Ponce de Leon Ave.                                 1301 Avenue of the Americas
San Juan, PR 00917                                     New York, NY 10019

               Attorneys for Claimants Donald Keith Ellison and 259 Seahorse LLC


                                                1
            Case 3:19-cv-01693-ADC Document 22 Filed 09/10/19 Page 2 of 4




TO THE HONORABLE AIDA M. DELGADO-COLÓN:

       COMES NOW Claimants Donald Keith Ellison (“Ellison”) and 259 Seahorse LLC

(“Seahorse,” and together with Ellison, “Claimants”), through the undersigned attorneys

respectfully state, allege and pray as follows:

       1.       Presently before the Court is Claimants’ Motion for Relief from Stay and to Dismiss

the Government’s Complaint for Civil Forfeiture, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure and Supplemental Rule G(8)(b), filed on August 19, 2019 (Dkt No. 16).

       2.       According to the Court’s CM/ECF confirmation, the deadline for the Government’s

response was September 3, 2019. Although fourteen days from the date of filing would have been

September 2, 2019, that day was a federal holiday (Labor Day), and under Rule 6(a)(1)(C) of the

Federal Rules of Civil Procedure, the filing deadline is extended until the end of the next day.

Pursuant to Federal Rule of Civil Procedure 5(b)(2)(E) and Local Civil Rule 5(b)(2), “receipt of

the notice of electronic filing generated by the Court’s electronic case filing system shall constitute

the equivalent of service of the pleading or other paper on persons.”

       3.       Pursuant to Local Civil Rule 7(b), “[u]nless within fourteen (14) days after the

service of a motion the opposing party files a written objection to the motion, incorporating a

memorandum of law, the opposing party shall be deemed to have waived objection.”

       4.       Courts in this District have applied Local Civil Rule 7(b) to motions to dismiss.

See Alicea-Diaz v. United States, No. 3:14-CV-01871 (JAF), 2016 WL 373948, at *1 (D.P.R.

Jan. 29, 2016) (“Under Local Rule 7(b), if the party opposing a motion fails to object to it in writing

within fourteen days of its service, ‘the opposing party shall be deemed to have waived objection’

to the motion. As of the date of this opinion, nearly one month after service of the Government's

partial motion to dismiss, plaintiffs have failed to object or in any way respond to the motion.



                                                  1
               Case 3:19-cv-01693-ADC Document 22 Filed 09/10/19 Page 3 of 4




Thus, the court finds that plaintiffs have waived any and all objections to the motion.”) (quoting

Local Civil Rule 7(b)).

          5.       Additionally, forfeiture actions are strongly disfavored when a litigant’s rights are

not adequately protected. See United States v. A. One Urban Lot No. 12,144 Located at St. 1 No.

A-24, Magnolia Gardens, No. CIV. 92-2648 (GG), 1993 WL 138275, at *1 (D.P.R. Mar. 24, 1993)

(“The First Circuit Court of Appeals has agreed that forfeitures are strong medicine, disfavored in

our jurisprudence.       The standards applied to forfeiture actions attempt to curb excesses of

government power and afford property owners some protection from the harshness of a forfeiture's

attendant sanctions.”) (citing United States v. One Parcel of Real Prop. With Bldg., Appurtenances,

& Improvements Known as 304-390 W. Broadway, S. Bos., Mass., 964 F.2d 1244, 1248 (1st Cir.

1992)).

          6.       To date, the Government has not filed a response to Claimants’ Motion seeking

relief from the stay and dismissal, nor has the Government requested an enlargement of time in

which to file a response within the fourteen-day period prescribed by the Local Civil Rules. As a

result, the Government has waived any objection.

          WHEREFORE, it is respectfully requested that this Honorable Court take notice of the

present motion and deem the Claimants’ Motion for Relief from Stay and to Dismiss the

Government’s Complaint for Civil Forfeiture, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure and Supplemental Rule G(8)(b), filed on August 19, 2019 (Dkt No. 16) as

unopposed in accordance with the provisions of Local Civil Rule 7(b), and enter judgment lifting

the stay and dismissing the case pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

and Supplemental Rule G(8)(b).




                                                     2
          Case 3:19-cv-01693-ADC Document 22 Filed 09/10/19 Page 4 of 4




       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, on this 10th day of September 2019.

       I HEREBY CERTIFY that on this same date I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send electronic notification of such filing to

all counsel of record.

                                                   MELENDEZ TORRES LAW
                                                   MCS Plaza, Suite 1200
                                                   255 Ponce de Leon Ave.
                                                   San Juan, PR 00917
                                                   Tel: (787) 281-8100
                                                   Fax: (787) 281-8310

                                                   s/Sonia I. Torres Pabón
                                                   Sonia I. Torres-Pabón
                                                   USDC-PR No. 209310
                                                   storres@melendeztorreslaw.com


                                                   NORTON ROSE FULBRIGHT US LLP
                                                   1301 Avenue of the Americas
                                                   New York, NY 10019
                                                   Tel: (212) 318-3000
                                                   Fax: (212) 318-3400

                                                   /s/ William J. Leone
                                                   William Leone (pro hac vice)
                                                   william.leone@nortonrosefulbright.com

                                                   /s/ Seth M. Kruglak
                                                   Seth M. Kruglak (pro hac vice)
                                                   seth.kruglak@nortonrosefulbright.com




                                               3
